Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered February 3, 1997, convicting him of robbery in the first degree (four counts) and robbery in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to be present at all material stages of the trial is without merit (see, People v Washington, 246 AD2d 676, 677; People v DelRio, 220 AD2d 122, 132).
Moreover, the trial court providently exercised its discretion in permitting the People to amend the indictment prior to trial. The amendment did not change the theory of the prosecution, and the defendant failed to present “evidence of any viable defense he was forced to forego or how he was otherwise misled to his detriment by the amendment” (People v Hartman, 123 AD2d 883; see, People v Gilbert, 142 AD2d 686, 687; see also, CPL 200.70; People v Ames, 115 AD2d 543).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contention is without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.